DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 26 March 2021 has been entered.
Claims 1 and 3-27 remain pending in the application, wherein claims 1 and 9 have been amended, claim 2 has been cancelled, claim 27 is new, and claims 15-26 are withdrawn due to restriction.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 27 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites “a permanent support layer” in line 6.  Paragraph 0007 of the instant specification describes the support layer as possibly comprising an elastomeric material and possibly comprising a layer of stone, concrete, or asphalt; however, these materials are not described as being 
Claim 27 recites “the support layer comprises an elastomeric material operable to provide dimensional stability between the backing layer and the support layer” in lines 13-14.  The instant specification discloses that the support layer may comprise an elastomeric material in paragraphs 0007 and 0021, but does not disclose that this material is operable to provide dimensional stability between the backing layer and the support layer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-14, and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "a high coefficient of friction material" in line 14.  The term “high” is a relative term which renders the claim indefinite.  The term “high coefficient of friction material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  This limitation is unclear because what is considered to be a high coefficient of friction is not defined (e.g. what minimum numeric value of the coefficient of friction is considered to be “high”) and the written description provides only the guidance that the material may be a polymeric material but is not limited to such and that a rough coating may be applied (paragraph 0034 of the instant specification) but the degree of roughness is not disclosed.  In the interest of 
Claim 27 recites “a permanent support layer” in line 6.  The permanence associated with the support layer is unclear as it may refer to the materials being durable or the length of time the support layer is to be installed.  The degree of permanence is also not clear since materials and structures generally do not last forever.  In the interest of advancing prosecution, the disputed limitation will be interpreted as the support layer being installed on a long-term basis (such as for the lifetime of the playing field) in contrast to a support structure designed to be easily disassembled based on the description of the support system possibly comprising stone, concrete, and/or asphalt (paragraphs 0007 and 0021 of the instant specification).  While such structures are not inherently installed permanently (e.g. concrete highway construction barriers may be relocated), it would be understood in the art that such materials are typically used for longer-term installations (e.g. pavement) rather than short-term or single use installations (e.g. a modular floating floor as for a special event).
Claim 27 recites “operable to provide dimensional stability” in line 14.  The meaning of this term as it relates to the function of the elastomeric material and its effect on the relationship between the backing layer and the support layer is not clear.  The only disclosures in the instant specification of dimensional stability are related to the secondary backing helping to adhere the stitched ribbons to the backing member (i.e. unrelated to the support layer) (paragraph 0028) and to the magnetic attraction between magnetic strips providing improved dimensional stability parallel to the playing surface to prevent shear slip (i.e. unrelated to the function of the elastomeric material) (paragraph 0033).  It is unclear how the elastomeric material is operable to provide dimensional stability and the nature of the dimensional stability is also unclear.
Claims 3-14 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US PGPub. No. 2007/0237921, previously cited) in view of Piller (US Pat. No. 5,752,357, previously cited), Jamison (US Pat. No. 9,181,717, previously cited), and Menhennet (EP 0159865, et al. (London 2012 Olympic Stadium, NPL previously cited).
Claim 1: Knapp teaches an artificial turf system (paragraph 0001) wherein the artificial turf has a plurality of upstanding ribbons extending upwardly from the upper surface of a backing layer (paragraph 0045).  The artificial turf would be understood to be a panel by one of ordinary skill in the art because it must have a discreet area size.  Knapp teaches the artificial turf to be woven (paragraph 0047) with long pile and short pile ribbons extending from a primary backing and further having a secondary backing of acrylic or urethane applied to the underside of the primary backing (paragraph 0052).  An infill layer is interspersed between the upstanding ribbons (paragraph 0046).  Knapp illustrates the artificial turf supported on a support system (i.e. support layer) (Fig. 1), but is silent on the means of affixing the artificial turf in place.
In a related field of endeavor, Piller teaches a covering on a base (Col. 1, lines 13-15), which is described in the context of flooring and uses magnetic attraction to attach the covering to the base (Col. 1, line 53 to Col. 2, line 8).  Piller teaches the floor covering 6 as tiles, or panels, having a pile-like, textile (i.e. woven) upper layer 7 and a support layer 8 of a suitable material such as synthetic resin (i.e. a backing layer) (Col. 3, line 66 to Col. 4, line 4).  To produce magnetic attraction between the covering and the associated base (i.e. a support layer), ferromagnetic iron powder (i.e. a first ferromagnetic material) is incorporated in the support layer of the covering (i.e. the backing layer) and barium ferrite powder is integrated in the base layer (i.e. a support layer of the panel system) and may be permanently magnetized (i.e. a second magnet) (Col. 4, lines 5-26).  Piller teaches that in the present case, the cheaper iron powder is used in the covering and the more expensive barium ferrite powder is employed in the base, but a reverse arrangement would naturally be possible (i.e. a permanent first magnet of barium ferrite in the covering and a second ferromagnetic material of ferromagnetic iron powder in the base) (Col. 4, line 42 to Col. 5, line 7).  The base is not limited to 
As Knapp teaches a woven artificial turf system having pile ribbons and a secondary backing applied to a support surface and Piller teaches a flooring system wherein the cover panels have a pile-like, textile (i.e. woven) upper layer and a synthetic resin backing that can be removably attached to a base support surface, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the artificial turf system of Knapp to include magnetic/ferromagnetic materials in the secondary backing layer and the base material as taught by Piller because the magnetic/ferromagnetic materials provide reliable adhesion and easy removal of the covering to the base, and one would have had a reasonable expectation of success.  However, neither Knapp nor Piller teach where the base support layer has a channel comprising the second magnet or second ferromagnetic material.
In a related field of endeavor, Jamison teaches a modular flooring kit for sport, dance, or exercising activity (Col. 1, lines 6-9) where the base layers and activity layers (i.e. cover layers) are releasably connected (i.e. removably attached) by magnetic coupling (Col. 1, lines 45-47).  The magnetic material of the base layers (i.e. support layers supporting the activity layer) may be strips of magnetic material and may be disposed in upwardly facing transverse grooves (i.e. channels) (Col. 3, lines 35-49).

In a related field of endeavor, Menhennet teaches a non-slip surface, such as for magnets, wherein the non-slip material may be integral with the magnetic material (p. 1, lines 18-26), may be clad to a surface (p. 1, line 27 to p. 2, line 9), or coated (p. 1, lines 6-13).  The magnetic material is suitable in connection with surface for walking on (i.e. may be used for flooring systems) (p. 5, lines 17-24).  In one embodiment, a flexible magnetic plate is formed of a magnetic plastic material such as a polyvinyl chloride-based composition loaded with ferrite magnetic particles (i.e. a polymeric material coupled with ferromagnetic material) (p. 1, lines 18-26).  The polymeric material and/or non-slip material is considered to meet the limitation of a high coefficient of friction material due to the indefiniteness outlined above.  It would have been obvious to one of ordinary skill in the art for both the first and second of the magnet or ferromagnetic material to be a flexible magnetic plate formed of the magnetic plastic material which may also include non-slip material as taught by Menhennet as this is considered to be a duplication of parts without a new or unexpected result.  It is additionally noted that the claimed limitation of “whereby slip between the backing layer and the support layer is mitigated” is considered to be a functional limitation that does not patentably distinguish the claimed panel system from the prior art outlined above.  See MPEP § 2114.

Claims 3-4: Piller teaches where ferromagnetic iron powder (i.e. a first ferromagnetic material) is incorporated in the support layer of the covering (i.e. the backing layer) and barium ferrite powder is integrated in the base layer (i.e. a support layer of the panel system) and may be permanently magnetized (i.e. a second magnet) (Col. 4, lines 5-26), but a reverse arrangement would naturally be possible (i.e. a permanent first magnet of barium ferrite in the covering and a second ferromagnetic material of ferromagnetic iron powder in the base) (Col. 4, line 42 to Col. 5, line 7).  Barium ferrite is considered to be a known ferromagnetic material because the Fe3+ centers of the compound are ferromagnetically coupled (see Wikipedia, first paragraph).  Therefore, the teaching of permanently magnetizing barium ferrite is also considered to teach a ferromagnetic material that is a permanent magnet.
Claim 5: Piller teaches where the means containing the magnetically attracting material may be electrically conducting (Col. 2, lines 57-63), which renders an electromagnet to be obvious to one of ordinary skill in the art because electromagnetism is a well-known branch of physics for providing electromagnetic force (i.e. for making a material be magnetically attracting) and would be an obvious variant for providing magnetic attraction.
Claim 6: Jamison teaches where the magnetic material of the base layers (i.e. support layers supporting the activity layer) may be strips of magnetic material and may be disposed in upwardly facing transverse grooves (i.e. channels) (Col. 3, lines 35-49), and Piller teaches where the magnetically attracting material may be placed on either the cover layer or the base material (Col. 4, line 42 to Col. 5, line 7).  It would have been an obvious variant to one of ordinary skill in the art to use strips of magnetic material as taught by Jamison as magnetically attracting material placed on either, or both, of the cover layer and the base material to provide magnetic coupling, and one would have had a reasonable expectation of success.  The teaching of strips of magnetic material (Jamison, Col. 3, lines 35-49) is considered to teach where the magnetic material is a sheet magnet.
Claim 7: Piller describes wherein the tiles of covering may be readily removed again but will be kept firmly in place when installed (Col. 4, line 42 to Col. 5, line 7) (i.e. it would have been obvious to one of ordinary skill in the art that being readily removed but kept firmly in place during use corresponds to a requiring less force to disengage the first and second magnets than the force required to move the first and second magnets relative to one another in a plane parallel to the backing layer).  Jamison teaches that means are provided to promote and assure that the activity layers remain coplanar and do not move relative to each other but that the floor is disassembled by merely lifting and sliding the modules away from each other and is easily accomplished because the magnetic coupling is easily broken (i.e. a force to disengage the first and second magnets is less than a force to move them relative to one another in a plane parallel to the backing layer) (Col. 5, lines 42-52).
Claim 8: Knapp teaches that the artificial turf has a primary backing and a secondary backing (paragraph 0052).  Piller teaches that the floor covering has a pile-like, textile upper layer (i.e. a primary backing) and a support layer of synthetic resin or the like (i.e. a secondary backing) (Col. 3, line 66 to Col. 4, line 4).
Claim 9: Piller teaches that ferromagnetic iron powder (or alternatively, magnetic barium ferrite powder) is incorporated in the support layer (i.e. secondary backing) of the covering (Col. 4, lines 5-26; Col. 4, line 42 to Col. 5, line 7) (i.e. a magnetic additive in at least a portion of the secondary backing layer).
Claim 10: Piller teaches that the support layer of the covering (i.e. secondary backing of the panel) may be a suitable material for securing the textile material in place, such as synthetic resin or the like (Col. 3, line 66 to Col. 4, line 4), and Knapp teaches a secondary backing for pile ribbons where the backing is hot acrylic or urethane (paragraph 0052) (i.e. the secondary backing layer may be urethane).
Claim 11: Piller teaches where ferromagnetic iron powder (i.e. a first ferromagnetic material) is incorporated in the support layer of the covering (i.e. the secondary backing layer of the covering) and barium ferrite powder is integrated in the base layer (i.e. a support layer of the panel system) and may be permanently magnetized (i.e. a second magnet) (Col. 4, lines 5-26), but a reverse arrangement would naturally be possible (i.e. a permanent first magnet of barium ferrite in the covering and a second ferromagnetic material of ferromagnetic iron powder in the base) (Col. 4, line 42 to Col. 5, line 7).  This is considered to teach where the magnet or ferromagnetic material of backing layer includes a permanent magnet fixed to at least a portion of the secondary backing layer since the magnetic material is incorporated into the secondary backing layer.
Claim 12: Jamison teaches that a suitable cushioning material (i.e. an elastomeric material) may be applied to the lower surface of the base layer (i.e. support layer) (Col. 3, lines 59-63).
Claims 13-14: Jamison teaches that the base layer (i.e. support layer), which may have a suitable cushioning material (i.e. elastomeric material) applied to the lower surface (Col. 3, lines 59-63), is supported on the permanent flooring of the building, arena, or other site where the flooring is to be used (Col. 2, lines 42-49) (i.e. the support layer of the flooring system includes the permanent .

Response to Arguments
Applicant’s amendments to the drawings and written description have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed 26 October 2020.  The objection to the drawings has been withdrawn.
Applicant’s amendment to claim 9 has overcome the indefiniteness previously set forth in the Non-Final Office Action mailed 26 October 2020.  The rejection of claims 9 and 10 under 35 U.S.C. 112(b) has been withdrawn.  However, due to the amendments, claims 1, 3-14, and 27 have been rejected under 35 U.S.C. 112(b) as outlined above.
Applicant’s amendment cancelling claim 2 has rendered the rejection of claim 2 under 35 U.S.C. 112(d) as being moot.  The rejection has been withdrawn.
Applicant’s arguments, see p. 11-12, filed 26 March 2021, with respect to the rejection(s) of claims 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Knapp, Piller, Jamison, and Menhennet, as outlined above.
Applicant’s arguments, see p. 12-13, filed 26 March 2021 with respect to the combination of Knapp, Piller, and Jamison have been fully considered but are not persuasive.   The argument is based on the premise that one of ordinary skill in the art would not be motivated to combine these prior art reference teachings because the required properties of the different systems differ from the requirements of an artificial turf athletic field.  However, each of these references are related to artificial flooring systems and therefore are considered to be analogous prior art.  See MPEP § 2141.01(a)(II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784